Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 1 of 121




                 EXHIBIT A
Civil Case Docket Page                                                       Page 1 of 1
            Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 2 of 121


 skip to main content
                                                      Print

                                         CASE INFORMATION

 CV-20-932778 DANIEL BOZIN, ET AL. vs. DELOITTE CONSULTING LLP


                                            Docket Information


               Docket Docket                                                                               View
 Filing Date                      Docket Description
               Party Type                                                                                 Image
 05/28/2020 P             MO      MOTION FOR TEMPORARY RESTRAINING ORDER...PLAINTIFF(S)
                                  DANIEL BOZIN(P1), TIMOTHY SMITH(P2) and ALEXANDRIA
                                  POLICHENA(P3). PLAINTIFFS EMERGENCY MOTION PURSUANT
                                  TO CIV. R. 65 FOR A TEMPORARY RESTRAINING ORDER AND OR
                                  PRELIMINARY INJUNCTION
 05/28/2020 P1            SF      DEPOSIT AMOUNT PAID MARC E DANN
 05/28/2020 P1            CO      AMENDED COMPLAINT $75 FIRST AMENDED CLASS ACTION
                                  COMPLAINT FOR DAMAGES
 05/21/2020 N/A           SF      JUDGE DAVID T MATIA ASSIGNED (RANDOM)
 05/21/2020 P1            SF      LEGAL RESEARCH
 05/21/2020 P1            SF      LEGAL NEWS
 05/21/2020 P1            SF      LEGAL AID
 05/21/2020 P1            SF      COURT SPECIAL PROJECTS FUND
 05/21/2020 P1            SF      COMPUTER FEE
 05/21/2020 P1            SF      CLERK'S FEE
 05/21/2020 P1            SF      DEPOSIT AMOUNT PAID MARC E DANN
 05/21/2020 N/A           SF      CASE FILED: COMPLAINT, SERVICE REQUEST
 Only the official court records available from the Cuyahoga County Clerk of Courts, available in person, should
 be relied upon as accurate and current.
 Website Questions or Comments.
 Copyright © 2020 PROWARE. All Rights Reserved. 1.1.244




https://cpdocket.cp.cuyahogacounty.us/CV_CaseInformation_Docket.aspx?q=2Jsn-akSd_...                   5/29/2020
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 3 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 4 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 5 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 6 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 7 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 8 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 9 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 10 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 11 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 12 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 13 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 14 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 15 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 16 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 17 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 18 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 19 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 20 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 21 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 22 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 23 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 24 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 25 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 26 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 27 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 28 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 29 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 30 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 31 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 32 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 33 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 34 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 35 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 36 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 37 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 38 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 39 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 40 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 41 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 42 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 43 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 44 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 45 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 46 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 47 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 48 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 49 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 50 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 51 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 52 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 53 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 54 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 55 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 56 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 57 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 58 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 59 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 60 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 61 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 62 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 63 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 64 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 65 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 66 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 67 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 68 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 69 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 70 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 71 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 72 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 73 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 74 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 75 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 76 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 77 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 78 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 79 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 80 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 81 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 82 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 83 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 84 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 85 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 86 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 87 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 88 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 89 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 90 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 91 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 92 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 93 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 94 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 95 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 96 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 97 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 98 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 99 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 100 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 101 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 102 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 103 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 104 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 105 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 106 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 107 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 108 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 109 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 110 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 111 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 112 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 113 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 114 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 115 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 116 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 117 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 118 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 119 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 120 of 121
Case 1:20-cv-05070-LJL Document 1-2 Filed 05/29/20 Page 121 of 121
